Citation Nr: 0008090	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans (VA), Regional 
Office (RO), which granted the veteran's 'original' claim for 
service connection for PTSD and assigned a 10 percent 
disability rating.  The veteran thereafter testified as to 
this issue at a personal hearing before the Hearing Officer 
(HO) at the local VARO in September 1996.  The HO confirmed 
and continued the denial of the benefit sought in a February 
1997 supplemental statement of the case (SSOC).  
Parenthetically, it is noted that on November 7, 1996, 
various amendments became effective as to sections of the VA 
Schedule for Rating Disabilities pertaining to Mental 
Disorders.  The HO informed the veteran of these new 
regulations in the February 1997 SSOC.

The Board remanded this case to the RO for additional 
evidentiary development in March 1998.  Following attempted 
compliance, the RO confirmed and continued the denial of the 
benefit sought in a February 1999 SSOC.  The veteran 
thereafter appeared at a videoconference hearing before the 
undersigned Member of the Board on April 25, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.

The Board once again remanded this case to the RO for 
additional evidentiary development in August 1999.  Following 
attempted compliance, the RO confirmed and continued the 
denial of the benefit sought in a February 2000 SSOC.  This 
case has now been returned to the Board for appropriate 
appellate disposition.



As noted in the Board's August 1999 Remand order, this case 
concerns dissatisfaction with the initial rating assigned for 
PTSD following a grant of service connection.  Accordingly, 
the Board has restyled the issue on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

The veteran's claim of entitlement to a higher initial 
disability rating for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

In the instant case, the veteran was afforded VA psychiatric 
examination in October 1996.  Although service connection is 
in effect for PTSD and an increased rating had been 
requested, the VA examiner concluded, based on his interview 
of the veteran and without the benefit of the claims folder, 
that the veteran did not appear to satisfy the criteria 
needed for a diagnosis of PTSD.  The examiner noted, however, 
that regardless of his diagnosis, the veteran would find it 
difficult to engage in sustained gainful activity because of 
his likely poor ability to concentrate and difficulty in 
relating to co-workers.  The veteran was thereafter afforded 
VA psychometric testing in November 1996, which confirmed 
that he did not satisfy the criteria needed for a diagnosis 
of PTSD.  In a December 1996 addendum, the veteran was 
diagnosed as having a not otherwise specified anxiety 
disorder.

As noted above, the Board remanded this case for additional 
evidentiary development in March 1998.  Pursuant thereto, the 
veteran was afforded another VA psychiatric examination in 
May 1998.  However, the examination was conducted by the same 
examiner who saw him in 1996, and once again based on his 
interview of the veteran and without the benefit of the 
claims folder, the examiner concluded that the veteran did 
not appear to satisfy the criteria needed for a diagnosis of 
PTSD.  Having thereafter examined the veteran's claims 
folder, the examiner confirmed and continued his findings in 
a September 1998 addendum.

In late-December 1998, the RO requested that the veteran be 
admitted to the hospital for a period of observation and 
evaluation and have a board of two examiners conduct any and 
all testing, to include psychological testing, in order to 
reach a diagnosis.  Instead, the veteran was apparently 
afforded two separate psychiatric evaluations in January 
1999.  In this regard, it was noted that one examiner felt 
that there is evidence for a diagnosis of mild PTSD.  Yet, 
the other examiner felt that the veteran did not meet the 
full criteria for a diagnosis of PTSD and felt that a 
diagnosis of not otherwise specified anxiety disorder is more 
appropriate.

Accordingly, the Board remanded this case for additional 
evidentiary development in August 1999.  The post-remand 
record reflects that the RO requested that the veteran once 
again be admitted to the hospital for a period of observation 
and evaluation and have a board of two examiners conduct any 
and all testing, to include psychological testing, and issue 
separate findings with respect to the veteran's predominant 
psychiatric disorder.  Instead, the veteran was afforded one 
evaluation in late-October 1999, prior to his 
hospitalization, and the other during his early-November 1999 
admission.  Assuming without deciding that this minor 
deviation from the Board's Remand order did not substantially 
prejudice the veteran, insofar as both examiners conducted an 
extensive interview, reviewed his claims folder and reached 
similar findings, it is noted that only the November 1999 
examiner gave an opinion as to the degree of social and 
industrial impairment caused by the veteran's psychiatric 
disorder.  It is further noted that this opinion, reflecting 
moderate impairment only, is directly contradicts the opinion 
provided on VA examination in 1996.  As aptly argued by the 
veteran's accredited representative, the evidence of record 
now lacks a consensus opinion as to the degree of social and 
industrial impairment caused by the veteran's PTSD.  See 
March 2000 VA Form 1-646.



The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "a remand 
[by the Court or the Board] confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders . . . a remand [] imposes upon [VA] a 
concomitant duty to ensure compliance with the terms of the 
remand [and] [i]t matters not that the agencies of original 
jurisdiction as well as those agencies of the VA responsible 
for evaluations, examinations, and medical opinions are not 
under the Board as part of a vertical chain of command which 
would subject them to the direct mandates of the Board."  
Stegall v. West, 
11 Vet. App. 268, 271 (1998) (in which a VA examination at 
which the claims file was made available had not been 
conducted as instructed in a Board remand).  While the Board 
is reluctant to burden the veteran with the delay of another 
remand to the RO, it is noted that medical evidence of record 
is still inadequate for purposes of rendering a final 
determination with respect to his claim.  In view of the 
veteran's assertion that the examination alone does not 
reflect his real condition, it is found that a social and 
industrial survey would also be helpful in resolving his 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.



2.  The RO should request that a VA 
social and industrial survey be conducted 
in order to obtain information regarding 
the veteran's employment history.  
Documentation of the veteran's efforts to 
obtain employment and rejection thereof, 
past employment and reasons for 
termination should be obtained and 
associated with the veteran's claims 
folder.  His day to day functioning and 
activity level should be determined and 
recorded.

3.  The veteran should be scheduled for a 
period of hospitalization for observation 
and evaluation to determine the extent of 
his service-connected PTSD.

This should include examination by a 
panel of two VA psychiatrists who have 
not previously examined him, if 
available.  Each examiner should conduct 
a separate examination during this 
hospitalization.  The examination reports 
should include a detailed account of all 
pathology found to be present.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiners should describe 
how the symptoms of PTSD affect the 
veteran's social and industrial capacity.  
Therefore, the entire claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiners prior to the examination.  To 
this end, the examiners should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

The examiners should also assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF).  
It is imperative that the examiners 
include a definition of the numerical 
code assigned.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  

5.  If any of the examination reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).



6.  The RO must then re-adjudicate the 
veteran's claim for an increased 
disability rating for PTSD, with special 
attention being made to the additional 
evidence obtained or submitted.  Also, 
the RO should ensure that its 
readjudication of the claim includes 
consideration of the analytical framework 
provided by the Court in Fenderson, 
supra.  If this determination remains 
unfavorable to the veteran in any way, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A.§ 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending any of the requested VA 
examinations may result in one or more adverse 
determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


